Dissenting opinion of
Elliott, J.
I' concur in all that part of the opinion and decree, which deals with the Essex touring ear claimed by plaintiff and the cattle, as they belonged to the partnership; ■but dissent1 from that part which rejects plaintiff’s demand, as in case of non-suit, concerning the horses, carts, saddle, harness and tools; because these things did not belong to the partnership. Defendant admits that they are plaintiff’s individual property. Defendant testifies that the partnership owed a debt to the bank of Lottie and that he paid the debt and took plaintiff’s individual property and has held it about two years, as security for the amount due by the. partnership which he has paid. Defendant should not be made the judge of the rights of the plaintiff.
The plaintiff testifies just as firmly that the partnership did not owe the bank of Lottie and that there are no partnership debts.
If the partnership owes debts, defendant should have had it liquidated, the partnership property applied thereto and if any debts were left unpaid, should have had the share of each partner allotted as the law provides in such matters. He took plaintiff’s • individual property, without plaintiff’s consent and converted it to his own use in disregard of plaintiff’s rights and wishes in the matter. After two years the property is not worth as much as it was at the time. Defendant has tried to sell some of it and may have sold part and should be required to pay the value it had at the time he took it.
The evidence as to its value at that time is not satisfactory; but it was valuable and for want of' more satisfactory evidence on the subject of the value of the property at the time it was taken, the case should be remanded for more definite valuation. This would be better than to require the plaintiff to bring a new suit. There is a delay and expense which is unnecessary. The present suit should finish the case and do justice without requiring a new suit.